UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1120


In re: HENRY EARL MILLER, a/k/a Stef, a/k/a Stefan,

                    Petitioner.


               On Petition for Writ of Mandamus. (6:04-cr-00022-JMC-3)


Submitted: February 15, 2022                                      Decided: March 7, 2022


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se. Brandon Batson Hinton, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Earl Miller petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his writ of error coram nobis. He seeks an order from this

court directing the district court to act. The present record does not reveal undue delay in

the district court. Accordingly, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2